Citation Nr: 0733013	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to March 
1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
hepatitis C.  

The RO continued the previous denial of service connection 
for hepatitis C in a June 2003 rating decision.

The Board remanded the case to the RO for further development 
in August 2005.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran's hepatitis C is not shown to be etiologically 
related to service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2003 and April 2003 letters, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, a VA examination, and lay statements have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

An injury or disease incurred during active service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of drug or alcohol abuse by 
the claimant. 38 C.F.R. § 3.301(d) (2007).  Drug abuse means 
the use of illegal drugs (including prescription drugs 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. Id; 
See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m) 
(2007).  VA's General Counsel has confirmed that direct 
service connection for disability resulting from a claimant's 
own drug or alcohol abuse is precluded for all VA benefit 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.

The veteran contends that he may have contracted hepatitis C 
from shots given in service, as the needles were not changed 
for each service member.  He also contends that he was 
involved in a motorcycle accident in service that may have 
caused his hepatitis C.  

Service medical records include August 1970, December 1969, 
February 1974, and August 1975 routine examinations and 
clinical treatment records.  Service medical records show 
that the veteran was admitted for observation of possible 
hepatitis in June 1971; however, his hospitalization was 
unremarkable and no diagnosis was rendered at that time.  
Service medical records do not otherwise reflect any 
complaints, treatment, or diagnoses relating to hepatitis C.  
A July 1974 clinical note shows that the veteran was in a 
motorcycle accident, and that he was seen for multiple 
abrasions.  He was administered a tetanus shot.  

In a January 2003 statement, the veteran reported that he was 
sexually active most of the time he was stationed in Vietnam.  
The veteran completed a Risk Factors for Hepatitis 
Questionnaire in October 2005.  He reported using of 
intravenous drugs in Germany on one occasion; using of 
intranasal cocaine a couple of times; engaging in high-risk 
sexual activity while in Vietnam and Germany; and sharing 
tooth brushes or razor blades a time or two.  

VA and private treatment records show that the veteran has a 
current diagnosis of hepatitis C.  (See VA Treatment Records, 
1998-2006; Quest Diagnostics Records, 2002; Digestive Health 
Associates Records, 2002).  VA treatment records show that 
the veteran's earliest diagnosis of hepatitis C was in 1998.  
An April 2002 private treatment report from Dr. A.F.C. at 
Digestive Health Associates shows that the veteran was found 
to be hepatitis C positive.  Dr. A.F.C. stated that the 
veteran did have a risk factor of intravenous drug abuse in 
his distant history.  

An April 2006 VA examination included a review of the 
veterans claims file.  During examination the veteran 
reported using intravenous drugs in Germany in 1974, reported 
having multiple sexual partners in Vietnam, and reported that 
he had tried intranasal cocaine.  The examiner noted that he 
had sexually transmitted diseases as documented in the claims 
file.  The examiner noted that the veteran was in a 
motorcycle accident in which he had received abrasions; he 
did not receive any blood transfusions.  The examiner also 
noted that the veteran was hospitalized for observation for 
hepatitis in June 1971.  

The VA examiner stated that the veteran had more than one 
risk factor for hepatitis C such as intravenous drug abuse, 
intranasal cocaine, and high-risk sexual activity.  The 
examiner opined that there is no one risk factor that was 
more likely than other to be the cause of the veteran's 
hepatitis C.  The examiner further stated that from the 
available medical documentation in the claims folder 
regarding the hospitalization in 1971 for the observation for 
hepatitis, it is not likely that the veteran contracted 
current hepatitis C during that period.  

VA regulation provides that service connection may not be 
based on a resort to speculation or even remote possibility. 
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The record shows that the veteran has multiple risk factors 
for hepatitis C, including illegal drug use, for which the 
veteran cannot be service connected.  See 38 C.F.R. § 
3.301(d) (2007).  The April 2006 VA examiner indicated there 
was no one risk factor that was more likely than other to be 
the cause of hepatitis C.  Finally, no nexus has been 
established by medical evidence between the veteran's current 
diagnosis of hepatitis C and service.  Thus, the Board finds 
that service connection is not warranted.  

C.  Conclusion

Although the veteran has hepatitis C, the record contains no 
competent medical evidence showing that hepatitis C is 
related to service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has hepatitis C etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for hepatitis C is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


